DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a non-final rejection on the merits. Claims 1-18 are currently pending and have been considered below.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 9/16/2019, 9/25/2019, 2/04/2020, and 4/13/2021 have been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US 2019/0291748; hereinafter Takahashi).
	
Regarding Claim 1:
Takahashi discloses a driving support control device capable of controlling a vehicle in accordance with any one selected from plural driving support modes by a driver, the driving support control device being configured to temporally repeatedly calculate a target traveling course along which the vehicle should travel, and to, in a given one of the driving support modes, execute control of causing the vehicle to travel on and along the target traveling course (Takahashi, Para. [0044], Takahashi discloses a vehicle control device which operates the vehicle under an automated driving mode (driving support mode) to autonomously control the vehicle), 
wherein the driving support control device is operable, when the target traveling course includes a section having a curvature radius less than a given curvature radius, to prohibit transition to the given driving support mode, even if the driver selects the given driving support mode (Takahashi, Para. [0153], Takahashi discloses prohibiting automated driving mode during sharp turns along the travel course until the sharp turn has come to an end, even if the automated driving is set to the ON state).  
Regarding Claim 2:
Takahashi discloses the driving support control device as recited in claim 1.
Takahashi further discloses wherein the transition to the given driving support mode is prohibited when the target traveling course includes a section having a curvature radius less than the given curvature radius in a situation where the vehicle is traveling at a position just before a curve section of a traveling road or on the curve section (Takahashi, Para. [0153], Takahashi discloses prohibiting automated driving mode during sharp turns (i.e. before the sharp turn) along the travel course until the sharp turn has come to an end).
Regarding Claim 3:
Takahashi discloses the driving support control device as recited in claim 1.
wherein the target traveling course is a traveling course set to maintain traveling within a traveling road (Takahashi, Para. [0005], Takahashi discloses the automated driving controls the vehicle along a road towards a target position).  
Regarding Claim 4:
Takahashi discloses the driving support control device as recited in claim 3.
Takahashi further discloses the driving support control device as recited in claim 3, wherein the target traveling course is set to pass through an in-side of a curve section of the traveling road (Takahashi, Para. [0091], [0153], Takahashi discloses lane markings on both sides of the road are recognized, therefore allowing the vehicle to disable automated driving for instances in which the vehicle is on either side of the curve section of the road).
Regarding Claim 5:
Takahashi discloses the driving support device as recited in claim 1.
Takahashi further discloses wherein the driving support control device is operable, in response to a given manipulation by the driver, to start mode switching processing for switching to the driving support mode selected by the driver (Takahashi, Para. [0042-0047], Takahashi discloses the automated driving mode will be operable in response to a driver manipulation (i.e. touch, voice, etc.)).  
Regarding Claim 6:
Takahashi discloses the driving support device as recited in claim 1.
Takahashi further discloses the driving support control device as recited in claim 1, wherein the driving support control device is operable, when the target traveling course includes a section having a curvature radius less than the given curvature radius, at a time when the given driving support mode is selected during execution of a driving support mode other than the given driving support mode, to prohibit transition to the given driving support mode (Takahashi, Para. [0153], Takahashi discloses .
Regarding Claim 7:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 8:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 14:

Regarding Claim 15:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiba et al. (US 2019/0283769) – discloses a drive mode switch device which switches between an autonomous drive state, a manual drive state, and a coordination drive state.
Szwabowski et al. (US 2016/0129912) – discloses systems and methods for obtaining and using various data for determining appropriate actions of a vehicle when approaching a curve.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664